The above entitled causes were consolidated in the Superior Court for the purpose of hearing the motion of Emma Mayer that she be allowed to intervene in each of said causes, and to set up therein her claim under a chattel mortgage to certain personal property on which the sheriff of Wake County had levied under an execution issued to him on the judgment against the defendant in each cause.
The motion was denied, and Emma Mayer, the movant, appealed to the Supreme Court, assigning error.
In the absence of any evidence at the hearing tending to show that the property on which the sheriff has levied is the same property as that described in the chattel mortgage, there was no error in the order denying the motion.
The motion was not supported by affidavit or other proof that the movant has any interest in or title to the property on which the sheriff had levied. The movant failed to show that she had a right to intervene, and for that reason the order denying her motion is
Affirmed.